Two orders of the Supreme Court, Nassau County, both entered December 9, 1974 (one in each action), affirmed without costs. We note that upon the argument of these appeals counsel for respondent-appellant agreed to stipulate to an amendment of the pleadings in the action pending between the parties in the United States District Court, District of Massachusetts, so that appellant-respondent would be able, in that action, to seek the same relief sought by it in the instant action. Rabin, Acting P. J., Hopkins, Latham, Christ and Shapiro, JJ., concur.